Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on February 23, 2022. Claims 16-19, 21-36 are pending. 

Response to Arguments
Applicant’s arguments on February 23, 2022 have been fully considered but are not persuasive.  The double patenting rejection has been withdrawn as the Terminal Disclaimer has been received.  

Applicant argues Tanigawa fails to teach a policy container stored within the file system.

Applicant argument is not persuasive because claims are be broadly interpreted. The file system as claimed is associated with the virtual volume and claims never recited that the file system is separated or different than the file system as in Tanigawa management server. The phrase comprising/associating is very broad term. Hence, based on the broadest reasonable interpretation Tanigawa satisfy the arguing limitation (see paragraphs [0103]-[0116], [0148], [0111]). On the other hand Suwarna teaches migrating the VM 108 from the server 102A to the server 102B including file system (OS 110) (paragraphs [0018], [0020], [0023], [0028], [0034]-[0035]). Suwarna does not explicitly said the OS 110 includes policy container. However Tanigawa teaches OS 110 (i.e. file system) includes policy container (i.e. management tables) (see fig. 2) and perform actions based on the management tables (see Tanigawa, paragraphs [0098]-[0108], [0144]-[0148]). Hence, one of the ordinary skill can motivated to combine Suwarna and Tanigawa to have the limitation as claimed to reduce the processing cost (Tanigawa, paragraph [0007]). Hence, the arguing limitation is satisfied by giving broadest reasonable interpretation or by combining Suwarna and Tanigawa as explained above.

Examiner’s note: To expedite the prosecution, applicant is encouraged to call examiner if they have any concern regarding this rejection.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims16-19, 21-36 are rejected under 35 U.S.C. 103 as being unpatentable over Suwarna (Pub. No. : US 20070220121 A1) in the view of Tanigawa et al. (Pub. No. : US 20140143391 A1).

As to claim 16 Suwarna teaches a method comprising: 
moving a virtual volume set from a first storage device to a second storage device, wherein the virtual volume set comprises a file system including a virtual file server (paragraphs [0018], [0020], [0023], [0028], [0034]-[0035]: the migration process of the VM 108 from the server 102A to the server 102B, the volume 116 is dismounted at the server 102A, where it was previously mounted at the server 102A and thereafter, the volume 116 is mounted at the server 102B wherein the volume is an area on or extending over one or more storage devices that is managed by the file system, wherein the VM 108 includes OS 110 (i.e. file system)). Note that VM 108 OS similar to Tanigawa OS 110;
Suwarna does not explicitly disclose but Tanigawa teaches retrieving, after the moving, policy information from a policy container stored within the file system associated with the virtual volume set, wherein the policy information includes server identity information describing the file system (paragraphs [0103]-[0116], [0148], [0111]: identification parameters are obtained indirectly from the management program 120 or directly from the management provider. Note that the management tables can be interpreted as policy container which retains information for migration); and
updating the second storage device with the server identity information, wherein a domain discovery process on the second storage array detects the server identity information (paragraphs [0144]-[0148]: When the migration controller 125 finishes migrating all virtual servers which store virtual disks in the volume 301b, the shared volume setting is canceled. If necessary, the migration controller 125 may execute the procedure for migrating data retained by the migration source volume 301b to another volume in the storage apparatus 22-2 by using the online volume migration function of the storage apparatus 22-2 of the migration destination CPF 20-2 and updates the management table so that it can always manage the latest configuration information; however, the physical server manager 123 may perform this update operation at the time of migration). 
It would have been obvious before the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify Suwarna by adding above limitations as taught by Tanigawa to reduce the processing cost (Tanigawa, paragraph [0007]).

As to claim 17 Suwarna together with Tanigawa teaches a method according to claim 16. Tanigawa teaches wherein the moving comprises asynchronous block replication of the virtual volume set from the first storage device to the second storage device (paragraph [0112]). 

As to claim 18 Suwarna together with Tanigawa teaches a method according to claim 16. Tanigawa teaches wherein the moving comprises synchronous block replication of the virtual volume set from the first storage device to the second storage device (paragraphs [0038]).

As to claim 19 Suwarna together with Tanigawa teaches a method according to claim 16. Tanigawa teaches wherein the file system includes one or more associated virtual file servers, including the virtual file server and the policy container is held within the one or more associated virtual file servers (paragraphs [0084]-[0085]).

As to claim 21 Suwarna together with Tanigawa teaches a method according to claim 16. Tanigawa teaches wherein the server identity information includes a network address for access to a virtual file server associated with the file system and the method further comprises enabling the network address associated with the virtual file server on the second storage array (paragraphs [0085], [0111]).

As to claim 22 Suwarna together with Tanigawa teaches a method according to claim 16. Suwarna teaches unmounting the file system from the first storage device and mounting the file system on the second storage device (paragraph [0008]).

As to claim 23 Suwarna together with Tanigawa teaches a method according to claim 16. Suwarna teaches wherein the retrieving occurs during the mounting (paragraphs [0008], [0021]).   

As to claim 24 Suwarna together with Tanigawa teaches a method according to claim 16. Suwarna teaches after unmounting the file system from the first storage device, the first storage device relinquishing ownership of the virtual file server to the second storage device (paragraph [0040]-[0041]).

As to claim 25 Suwarna together with Tanigawa teaches a method according to claim 16. Suwarna teaches wherein the server identity information included in the policy container stored within the file system includes name, network address, and authentication mechanism (paragraphs [0023], [0028], [0034]-[0035], [0014]).

As to claim 26 Suwarna together with Tanigawa teaches a method according to claim 16. Suwarna teaches wherein the first storage device or the second storage service is a cloud file server (paragraphs [0015]-[0016]).  

	As to claims 27-33, they have similar limitations as of claims 16-26 above. Hence, they are rejected under the same rational as of claims 16-26 above.

	As to claim 34 Suwarna together with Tanigawa teaches a method according to claim 25. Tanigawa teaches wherein the network address is an IP address (Paragraph [0083])
	
	As to claim 35 Suwarna together with Tanigawa teaches a method according to claim 25. Tanigawa teaches the virtual file server comprises a server policy layer and data policy layer, and wherein the server policy layer comprises the policy container that includes the server identity information (Paragraphs [0072], [0098]-[0103], [0114], [0142]).

	As to claim 36 Suwarna together with Tanigawa teaches a medium according to claim 29. Tanigawa teaches the network address is an IP address (paragraph [0083]).

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169